The Attorney                General of Texas
                                       February      11,     1980
MARK WHITE
Attorney General


                   Honorable Henry Wade                          Opinion No. MW-141
                   Criminal District Attorney
                   Dallas County Government Center               Re: Whether a person employed
                   Dallas, Texas 75202                           by a hospital district to provide
                                                                 security services    may carry a
                                                                 handgun.

                   Dear Mr. Wade:

                          You have asked whether a deputy sheriff employed for security
                   services by the Dallas County Hospital District outside of his normal
                   working hours may carry handguns. Section 46.02 of the Penal Code makes
                   it an offenas for a person to intentionally, knowingly, or recklessly cany a
                   handgun on or about his person Section 46.03 of the Code, however, makes
                   certain exceptions to that prohibition.

                              The provisions of Section 46.02 of this cods do not
                              apply to a person:
                                      (1) in the actual discharge of his official duties
                              as a peace officer, a member of the armed forces or
                              national guard, or a guard employed by a penal
                              institution;
                                      (2) on his own premises or premises under his
                              control unlem he is an employee or agent of the
                              owner of the premises and his primary responsibility
                              is to act in the capacity of a private security guard to
                              protect persons or property, in which event he must
                              comply with Subdivision (5) of this section;
                                      (3) traveling;
                                      (4) engaging in lawful hunting, fishing, or other
                              sporting activity if the weapon is a type commonly
                              used in the activity; or
                                      (5) who holds a security officer commission
                              issued by the Texas Board of Private Investigators
                              and Private Security Agencies, ifi
                                             (A) he is engaged in the performance of
                                      his duties as a security officer or is traveling to
                                      an: f toRy “,” place of .assignment; ‘.
                                                      1s wearmg a dlstmcttve uniform;

                                          (C) the weapon is in plain view.




                                                   p.      454
Honorable Henry Wade     -    Page TWO (Mw-141)



A deputy sheriff employed by the hospital district for security services must by the nature
of such assignment have the premises under his control and he is therefore permitted to
carry a handgun under subsection (2) above. Evers v. State, 576 S.W.2d 46 (Tex. Crim.
App. 1978); Attorney General Opinions H-549 (1975) (security personnel of port authority
may carry handguns while on duty and on the premises); H-l85 (1973) (construing “premises
under his control”); cf. Flares v. State, 486 S.W.2d 577 (Tex. Crim. App. 1972) (employee
of lounge may carry handgun); See Ro y. v. ,,)State, 552 S.W.2d 827 (Tex. Crim. App. 1977)
(motor vehicle does not constitute “premises . In order to qualify under subsection (2) he
is required to comply with subsection (5) which, inter alia, requires individuals to hold a
security officer commission.      V.T.C.S. article 4413(29bb), section 3(a)(3), however,
exempts individual peace officers from being licensed under that act. It exempts:

           a person who has full-time employment as a peace officer as
           defined by Article 2.12, Code of Criminal Procedure, 1965, who
           receives compensation for private employment on an individual or
           an independent       contractor  basis as a patrolman,    guard, or
           watchman if such person ir:
                 (a) employed in an employee-employer relationship; or
                  (b) employed on an individual contractual basis;
                  k) not in the employ of another peace officer; and
                  (d) not a reserve peace officer.

                                       SUMMARY

           A deputy sheriff may carry a handgun while on duty pursuant to
           employment by a county hospital district for security services.

                                              ,’Very truly yours,



                                               MARK     WHITE
                                               Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney Genera)

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by David B. Brooks
Assistant Attorney General
APPROVED:
OPINION COMMITTRE

C. Robert Heath, Chairman




                                         p.    455
-   .




        Honorable Henry Wade   -   Page Three   (m-141)



        David B. Brooks
        Tom Bullington
        Bob Gammege
        Susan Garrison
        Rick Gilpin




                                           p.   456